Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.237 Filed 12/10/20 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

                                                    )
    THE STATE OF MICHIGAN,                          )
    GOVERNOR OF THE STATE OF                        )
    MICHIGAN, and MICHIGAN                          )
    DEPARTMENT OF NATURAL                           )    Case No. 1:20-cv-01142-JTN-RSK
    RESOURCES,                                      )
                                                    )    Hon. Janet T. Neff
                   Plaintiffs,                      )
                                                    )
    v.                                              )
                                                    )
    ENBRIDGE ENERGY, LIMITED                        )
    PARTNERSHIP, ENBRIDGE ENERGY                    )
    COMPANY, INC., and ENBRIDGE                     )
    ENERGY PARTNERS, L.P,                           )
                                                    )
                   Defendants.                      )
                                                    )
                                                    )

                            AMENDED NOTICE OF REMOVAL

             PLEASE TAKE NOTICE THAT Defendants Enbridge Energy, Limited

   Partnership; Enbridge Energy Company, Inc.; and Enbridge Energy Partners, L.P.

   (collectively, “Enbridge”), hereby amend the Notice of Removal filed on November 24,

   2020 (the “Original Notice”). Notice of Removal, ECF No. 1, PageID.1. In the Original

   Notice, Enbridge removed this case from the Circuit Court for the 30th Judicial Circuit,

   Ingham County, Case No. 20-646, to the United States District Court for the Western

   District of Michigan pursuant to 28 U.S.C. § 1331, 1441(a), 1442, and 1367. Enbridge

   hereby incorporates the Original Notice as if fully set forth herein. By this amended Notice,

   Enbridge sets forth additional grounds by which the Court possesses jurisdiction over this

   action.




                                                1
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.238 Filed 12/10/20 Page 2 of 13




          A.      Enbridge’s amended notice of removal is timely.

          1.      Plaintiffs State of Michigan, Governor of the State of Michigan, and

   Michigan Department of Natural Resources (collectively, the “State”) filed the Complaint

   in state court on November 13, 2020. Complt., ECF No. 1-1, PageID.19. Enbridge was

   formally served on November 24, 2020. Enbridge’s amended notice of removal is timely

   under 28 U.S.C. § 1446(b) because Enbridge has filed this amended notice within 30 days

   of receiving service of the Summons and Complaint. See N. Ill. Gas Co. v. Airco Indus.

   Gases, 676 F.3d 270, 273 (7th Cir. 1980) (“A removal petition may be amended freely

   within the thirty day period.”).

          B.      This Court has removal jurisdiction under the grounds invoked in the
                  Original Notice

          2.      As set forth in the Original Notice, the Action is a civil action of which this

   Court has original jurisdiction under 28 U.S.C. § 1331 and is one which may be removed

   pursuant to 28 U.S.C. §1441(a).

          3.      The Original Notice identified two independent grounds: (1) the action

   necessarily raises disputed and substantial federal questions that a federal forum may

   entertain without disturbing a congressionally approved balance of responsibilities

   between the federal and state judiciaries, Grable & Sons Metal Prods., Inc. v. Darue Eng’g

   & Mfg., 545 U.S. 308 (2005), and (2) Enbridge is authorized to remove this action under

   28 U.S.C. §1442(a)(1) because it was “acting under” the regulations and directives of a

   federal agency. See Notice of Removal at ¶¶ 7-8, 10-22, ECF No. 1, PageID.4-13.

          4.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over

   any claims which it does not have original federal question jurisdiction because they form




                                                2
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.239 Filed 12/10/20 Page 3 of 13




   part of the same case or controversy as those claims over which the Court has original

   jurisdiction.

           C.      In addition, the Complaint arises under federal common law

           5.      Enbridge now identifies an additional ground by which the Court possesses

   jurisdiction over this action: § 1331 supplies this Court with jurisdiction over this suit

   because Plaintiffs’ claims implicate uniquely federal interests and thus must be brought, if

   at all, under federal common law. Nat’l Farmers Union Ins. Cos. v. Crow Tribe of Indians,

   471 U.S. 845, 850 (1985) (recognizing original federal jurisdiction over “claims founded

   upon federal common law”); Illinois v. City of Milwaukee, 406 U.S. 91, 100 (1972); Sam

   L. Majors Jewelers v. ABX, Inc., 117 F.3d 922, 926 (5th Cir. 1997) (“Federal jurisdiction

   exists if the claims in this case arise under federal common law.”); Wayne v. DHL

   Worldwide Express, 294 F.3d 1179, 1184 (9th Cir. 2002) (same). While Plaintiffs present

   their claims as being brought under state law (Complt., ECF No. 1-1, PageID.19), courts

   have long recognized that claims may arise under federal common law regardless of

   whether the plaintiff purports to plead federal law claims. See United States v. Standard

   Oil Co., 332 U.S. 301, 307 (1947) (holding that certain claims asserted under state law

   must be governed by federal common law because they involved “matters essentially of

   federal character”).

           6.      This action implicates three “uniquely federal interests”: (i) the navigable

   and interstate waters of the United States, (ii) international affairs and commerce, and (iii)

   claims of environmental protection from interstate and international sources. Plaintiffs

   attempt to apply Michigan state law to interstate and, indeed, international activity. Their

   claims require a uniform federal rule of decision. Even if there was some viable component




                                                 3
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.240 Filed 12/10/20 Page 4 of 13




   to these claims (which there is not), federal common law would govern any such

   component. The Complaint should thus be heard in this federal forum.

          7.      Although “[t]here is no federal general common law,” Erie R. Co. v.

   Tompkins, 304 U.S. 64, 78 (1938), there remain “some limited areas” in which the

   governing legal rules are supplied not by state law, but by “what has come to be known as

   ‘federal common law,’” Tex. Indus., Inc. v. Radcliff Materials, 451 U.S. 630, 640 (1981)

   (quoting Standard Oil, 332 U.S. at 308). “[W]here the federal interest requires a uniform

   rule, the entire body of state law applicable to the area conflicts and is replaced by federal

   rules.” Boyle v. United Techs., Corp., 487 U.S. 500, 508 (1988).

          8.      In particular, federal common law governs areas implicating “uniquely

   federal interests,” see, e.g., id. at 504-07, such as where the issue is, by nature, “within the

   national legislative power” and there is a “demonstrated need for a federal rule of decision”

   on that issue. American Electric Power Co. v. Connecticut (“AEP”), 564 U.S. 410, 419,

   421 (2011) (internal quotation marks omitted). These interests are also present where “the

   interstate or international nature of the controversy makes it inappropriate for state law to

   control.” Tex. Indus., 451 U.S. at 641. See also Henry Friendly, IN PRAISE OF ERIE-AND

   OF THE NEW FEDERAL COMMON LAW,           39 N.Y.U. L.Rev. 383, 405 (1964) (“Erie led to the

   emergence of a federal decisional law in areas of national concern that is truly uniform

   because, under the supremacy clause, it is binding in every forum....”), cited with approval

   in AEP, 564 U.S. at 421.

          9.      “[I]f federal common law exists, it is because state law cannot be used.”

   City of Milwaukee v. Illinois, 451 U.S. 304, 314 n.7 (1981). In these areas, “the entire body

   of state law . . . is replaced by federal rules.” Boyle, 487 U.S. at 508.




                                                  4
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.241 Filed 12/10/20 Page 5 of 13




          10.     Navigable waters of the United States. Federal common law governs claims

   arising out of the “interstate or navigable waters” of the United States. In Illinois v. City

   of Milwaukee, 406 U.S. 91, (1972), the State of Illinois brought a nuisance abatement suit

   against four cities and two sewerage commissions in Wisconsin, alleging that defendants

   were discharging raw and inadequately treated sewage into Lake Michigan. Id. at 91-92.

   The Supreme Court expressly held that the suit would lie in federal district court, as one

   arising under the laws of the United States. “The question is whether pollution of interstate

   and navigable waters creates actions arising under the ‘laws’ of the United States within

   the meaning of § 1331(a). We hold that it does; and we also hold that § 1331(a) includes

   suits brought by a State.” Id. at 99. The “law” invoked, the Court explained, was the

   federal common law, existing within the interstices of the numerous federal environmental

   protection statutes (id. at 101-04), and derived from the well-established “interstate

   common law” regarding disputes over interstate and navigable waters (id. at 105-06,

   quoting Kansas v. Colorado, 206 U.S. 46, 98 (1907)). The Supreme Court reaffirmed this

   federal jurisdictional holding in AEP, 564 U.S. at 420-21.

          11.     In Michigan v. U.S. Army Corps of Engineers, 667 F.3d 765 (7th Cir. 2011),

   the Seventh Circuit considered the application of federal common law to claims alleging

   that the operation of the Chicago Area Waterway System would allow invasive non-native

   species of carp to enter the Great Lakes. See id. at 771. Because federal common law

   “extends to the harm caused by … environmental and economic destruction” by way of

   navigable waters, it necessarily applied to the claims at issue. Id.

          12.     Here, for example, Count I of the Complaint is premised on alleged harm to

   the U.S. navigable waters. Plaintiffs assert authority under state law to protect the interstate




                                                  5
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.242 Filed 12/10/20 Page 6 of 13




   navigable waters in the Great Lakes and claim that Enbridge’s continued operation of the

   Straits Pipeline is contrary to the interests of those interstate navigable waters. Complt.

   Ex. 2 at pp. 5-9, ECF No. 1-1, PageID.57-61; see also Complt. ¶ 29, ECF No. 1-1,

   PageID.27 (incorporating by reference Section I.C of Ex. 2). According to the Complaint,

   “transporting millions of gallons of petroleum products each day through two 67-year-old

   pipelines that lie exposed in the Straits below uniquely vulnerable and busy shipping lanes

   presents an extraordinary, unreasonable threat to public rights because of the very real risk

   of further anchor strikes and other external impacts to the Pipelines, the inherent risks of

   pipeline operations, and the foreseeable, catastrophic effects if an oil spill occurs at the

   Straits.” Complt. ¶ 33, ECF No. 1-1, PageID.27. Plaintiffs assert that the “Straits of

   Mackinac are at the heart of the Great Lakes, a unique ecosystem of enormous public

   importance,” and that an oil spill at the Straits could threaten the “waters and shorelines

   areas of Lake Michigan and Lake Huron” and “impact up to hundreds of miles of Great

   Lakes shoreline.” Complt. Ex. 2 at 7, ECF No. 1-1, PageID.59. According to the

   Complaint, “Enbridge’s operation of the Straits Pipeline presents a substantial, inherent

   and unreasonable risk of an oil spill and such a spill would have grave ecological and

   economic consequences, severely impairing public rights in the Great Lakes and their

   public trust resources.” Id. at 9, PageID.61. This claim cannot be a state-law claim because

   it arises out of U.S. navigable waters.

          13.     Because the State’s actions arise out of navigable waters of the United

   States, there is an “overriding federal interest in the need for a uniform rule of decision.”

   Milwaukee, 406 U.S. at 105 n.6. Accordingly, the Court has jurisdiction under § 1331 and

   removal is proper.




                                                6
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.243 Filed 12/10/20 Page 7 of 13




          14.       International affairs and commerce. The international nature of the claims

   provides further support for the proposition that they cannot be state-law claims and that,

   if anything, they are federal common law claims that support jurisdiction in federal court.

   See Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 425 (1964) (issues involving

   “our relationships with other members of the international community must be treated

   exclusively as aspects of federal law”). In order to prevent a single state from embroiling

   the entire country in disputes with foreign sovereigns, and to ensure “federal uniformity in

   an area where federal uniformity is essential,” foreign relations must be entrusted to the

   federal government exclusively. Japan Line, Ltd. v. County of Los Angeles, 441 U.S. 434,

   448-50 (1979).

          15.       Because foreign relations is an inherently federal subject, cases raising

   foreign relations concerns cannot be left to state court judges applying state law. There are

   no “well developed bodies of state law dealing with foreign affairs” to guide such judges,

   19 FEDERAL PRACTICE & PROCEDURE § 4517 at n.94 (3d ed.) (quotation omitted), and there

   is no room to allow states to experiment in foreign relations issues, because in the realm of

   foreign relations “any such diversity between states would needlessly complicate the

   handling of foreign relations of the United States.” Republic of Iraq v. First Nat’l City

   Bank, 353 F.2d 47, 50 (2d Cir. 1965).

          16.       Accordingly, cases implicating important foreign policy relations issues

   may be removed to federal court. “[T]here is federal question jurisdiction over actions

   having important foreign policy implications.” Republic of Philippines v. Marcos, 806

   F.2d 344, 352 (2d Cir. 1986); Torres v. S. Peru Copper Corp., 113 F.3d 540, 542 (5th Cir.

   1997) (upholding removal of state tort claims raising foreign relations issues, stating




                                                7
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.244 Filed 12/10/20 Page 8 of 13




   “plaintiffs’ complaint raises substantial questions of federal common law by implicating

   important foreign policy concerns”); Republic of Philippines v. Marcos, 806 F.2d at 353

   (exercising federal jurisdiction where “plaintiff’s claims … will directly and significantly

   affect American foreign policy”).

           17.     As explained in the Original Notice, the claims in the Complaint involve

   foreign commerce and the foreign affairs of the United States. See Notice of Removal at

   ¶¶ 13-14, ECF No. 1, PageID.6-7. That is an area where federal common law—not state

   law—must govern. Tex. Indus., 451 U.S. at 641 (“[It is] the interstate or international

   nature of the controversy [that] makes it inappropriate for state law to govern.”).

           18.     The interstate and international interests are further demonstrated by

   international treaties addressing pollution in the Great Lakes. See, e.g., Great Lakes Water

   Quality Agreement, 33 U.S.C. § 1268(a)(1) (explaining that the federal government has a

   direct and significant interest in the Great Lakes as a “national resource”); 33 U.S.C.

   § 1268(c)(5) (providing that the EPA’s program office, in consultation with the U.S. Coast

   Guard, “shall identify areas within the Great Lakes which are likely to experience

   numerous or voluminous spills of oil or other hazardous materials from land based

   facilities, vessels, or other sources”); Boundary Waters Treaty of 1909 between the United

   States and Canada, 36 Stat. 2448 (extending “to the waters of Lake Michigan and to all

   canals connection boundary waters”). This action, by seeking to supplement these pre-

   existing federal efforts, necessarily implicates the United States’ position on the

   international front.




                                                8
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.245 Filed 12/10/20 Page 9 of 13




             19.   Given that this suit necessarily implicates international affairs and

   commerce, it must be heard in federal court. See Torres v. S. Peru Copper Corp., 113 F.3d

   at 542.

             20.   Claims of environmental protection from interstate and international

   sources. This Complaint is inherently premised on concerns about environmental harm to

   the Great Lakes from petroleum being transported from non-Michigan sources.               It

   necessarily implicates uniquely federal interests and thus must be governed, if at all, by

   federal common law.

             21.   The   United   States   Supreme     Court   has   long    recognized    that

   “[e]nvironmental protection is undoubtedly an area within national legislative power” for

   which “federal courts may . . . fashion federal common law.” AEP, 564 U.S. at 421

   (internal quotation marks). Accord, e.g., Illinois v. City of Milwaukee, 406 U.S. at 103

   (“When we deal with air and water in their ambient or interstate aspects, there is a federal

   common law.”). In AEP, plaintiffs sued several electric utilities, contending that the

   utilities’ greenhouse gas emissions contributed to global climate change and created a

   “substantial and unreasonable interference with public rights, in violation of the federal

   common law of interstate nuisance, or, in the alternative, of state tort law.” 564 U.S. at

   418 (internal quotation marks). In determining whether plaintiffs had properly stated a

   claim for relief, the Supreme Court determined that federal common law governs claims

   involving “air and water in their ambient or interstate aspects.” Id. at 421 (internal

   quotation marks). Accord Int’l Paper Co. v. Ouellette, 479 U.S. 481, 492 (1987) (“[T]he

   control of interstate pollution is primarily a matter of federal law.”); Native Village of

   Kivalina v. ExxonMobil Corp., 696 F.3d 849, 855 (9th Cir. 2012) (“Post–Erie, federal




                                                9
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.246 Filed 12/10/20 Page 10 of 13




   common law includes the general subject of environmental law and specifically includes

   ambient or interstate air and water pollution.”).

            22.   Here, the gravamen of the Complaint is that petroleum being transported

   from interstate and international sources could spill into the Straits, resulting in

   environmental damage to the Great Lakes. Complt. Ex. 2 at pp. 5-9, ECF No. 1-1,

   PageID.57-61. These claims inherently implicate national and international interests and

   thus must be governed by a uniform federal rule. Accordingly, the exercise of federal court

   jurisdiction is proper and necessary.

            23.   In sum, this suit implicates multiple “uniquely federal interests:” the

   “navigable waters” of the United States, international affairs and commerce, and claims of

   environmental protection from interstate and international sources. Accordingly, these

   claims must be brought, if at all, under federal common law, and must be heard in federal

   court.

            D.    The action is removable because Plaintiffs’ claims fall within the
                  Court’s admiralty jurisdiction

            24.   Plaintiffs’ complaint is separately removable because one or more of the

   claims falls within the Court’s original admiralty jurisdiction. The Constitution extends

   the federal judicial power “to all Cases of admiralty and maritime Jurisdiction.” U.S.

   Const. Art. III, § 2. “The admiralty and maritime jurisdiction of the United States extends

   to and includes cases of injury or damage, to person or property, caused by a vessel on

   navigable waters, even though the injury or damage is done or consummated on land.” 46

   U.S.C. § 30101(a).

            25.   In Grubart, Inc. v. Great Lakes Dredge & Dock, 513 U.S. 527 (1995),

   operators of a barge in the Chicago River drove piles into a riverbed above an underground



                                                10
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.247 Filed 12/10/20 Page 11 of 13




   tunnel, causing the tunnel’s exterior to crack. Once the tunnel cracked, the water from the

   Chicago River poured into the tunnel and then flooded buildings in downtown Chicago.

   Id. at 529-31. The Court characterized the incident as “damage by a vessel in navigable

   water to an underwater structure.” Id. at 539. So described, the Court had little difficulty

   in holding that the case (a dispute over tort liability) fell within the scope of federal

   admiralty jurisdiction. See id.

          26.     Similarly, here, Plaintiffs rely heavily on potential damage by a vessel in

   navigable waters to an underwater structure—specifically, the Straits Pipelines. See

   Complaint, Ex. 2 at 5-7, ECF No. 1-1, PageID.57-61. Because the claims alleged in the

   Complaint implicate the Court’s admiralty jurisdiction, they are removable under 28 U.S.C.

   §§ 1441 and 1333.

          27.     Should Plaintiffs challenge this Court’s jurisdiction, Enbridge will further

   elaborate on these grounds and will not be limited to the specific articulations in the

   Original or Amended Notice.

          E.      Notice has been effected.

          28.     On November 24, 2020, the Original Notice was filed with the Circuit Court

   for the 30th Judicial Circuit, Ingham County and concurrently served on Plaintiffs’ counsel

   of record.

          Accordingly, on the grounds identified in the Original Notice and in this Amended

   Notice, this Court has removal jurisdiction.

   Dated: December 10, 2020

                                                        Respectfully submitted,

                                                        /s/ Peter H. Ellsworth

                                                        Peter H. Ellsworth (P23657)


                                                  11
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.248 Filed 12/10/20 Page 12 of 13




                                            Jeffery V. Stuckey (P34648)
                                            DICKINSON WRIGHT PLLC
                                            123 W. Allegan Street, Suite 900
                                            Lansing, MI 48933
                                            (517) 371-1730
                                            pellsworth@dickinsonwright.com
                                            jstuckey@dickinsonwright.com

                                            Phillip J. DeRosier (P55595)
                                            DICKINSON WRIGHT PLLC
                                            500 Woodward Avenue, Suite 4000
                                            Detroit, MI 48226
                                            (313) 223-3866
                                            PDeRosier@dickinson-wright.com

                                            John Bursch (P57679)
                                            BURSCH LAW PLLC
                                            9339 Cherry Valley Avenue SE, #78
                                            Caledonia, MI 49316
                                            (616) 450-4235
                                            jbursch@burschlaw.com

                                            David H. Coburn
                                            William T. Hassler
                                            Alice Loughran
                                            Joshua H. Runyan
                                            STEPTOE & JOHNSON LLP
                                            1330 Connecticut Avenue, NW
                                            Washington, DC 20036
                                            (202) 429-3000
                                            dcoburn@steptoe.com
                                            whassler@steptoe.com
                                            aloughran@steptoe.com
                                            jrunyan@steptoe.com




                                      12
Case 1:20-cv-01142-JTN-RSK ECF No. 12, PageID.249 Filed 12/10/20 Page 13 of 13




                               CERTIFICATE OF SERVICE

          I hereby certify that on December 10, 2020, the foregoing document was served

   upon Plaintiffs’ counsel of record via the ECF filing system.

                                                    /s/ Peter H. Ellsworth




                                               13
